DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendment filed on August 21, 2019 has been entered and made of record.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numeral “250” shown in Figure 2B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Pub. No. 2008/0285827) in view of Rahn et al. (U.S. Pub. No. 2005/0010108).
As to claims 1 and 11, Meyer et al. teaches a method of acquiring a three dimensional (3D) image of an object (i.e., “method for reconstructing three-dimensional (3D) tomographic images”, Abstract)/non-transitory computer useable medium encoded with a computer program product to acquire a 3D image of an object and useable with programmable computer processor disposed within a controller in communication with an assembly (i.e., “Computer algorithms 74 for image acquisition, image processing, including error correction and filtering, and reconstruction of three-dimensional images may advantageously be included in the computer or otherwise configured to receive information from the camera or computer memory”, Paragraph [0051]) comprising:
providing an imaging chamber containing an object (i.e., “specimen 2 in a capillary tube 3”, Paragraph [0051]) and a microscope (i.e., “optical transillumination (bright-field) microscope 64 with a camera 43 attached”, Paragraph [0050]), wherein the chamber can rotate around a first axis when a focal plane of the microscope scans through the chamber perpendicularly to the first axis (i.e., “capillary tube 3 containing the specimen can be rotated about the longitudinal axis 49, via a rotational motor 5”, Paragraph [0051]);
rotating/computer readable program code that causes said programmable computer processor to rotate the chamber containing the object (i.e., “capillary tube 3 containing the specimen can be rotated about the longitudinal axis 49, via a rotational motor 5”, Paragraph [0051]);
acquiring/computer readable program code that causes said programmable computer processor to acquire a two dimensional (2D) pseudoprojection (PP) image of the object during rotation to form a plurality of N (N>1) 2D PP images of the object (i.e., “For the cell 1, shown at an axial position x in the capillary tube 3, a plurality of pseudo-projection images is acquired at various angular rotation values around axial position x”, Paragraph [0055]);
correcting/computer readable program code that causes said programmable computer processor to correct the plurality of N (N>1) 2D PP images of the object to generate a plurality of M (M=N) refined 2D PP images of the object (i.e., “error correction techniques are applied to the plurality of pseudo-projections at block 1032 … error correction is employed to produce a plurality of error-corrected sectional pseudo-projections or may be similarly used to produce a plurality of error-corrected sectional reconstructions”, Paragraph [0048]; and Paragraph [0055]); and
aligning/computer readable program code that causes said programmable computer processor to align the plurality of M refined 2D PP images of the object to construct a 3D image of the object (i.e., Paragraphs [0048]-[0049]; Paragraph [0066]; and “summed reconstruction 270 comprises a sum of reconstructed images from the three volumes of reconstruction 262, 284, and 263”, Paragraph [0121]).
However, Meyer et al. does not explicitly disclose the correcting of the background of the plurality of 2D PP images of the object to generate the plurality of refined 2D PP images of the object.
Rahn et al. teaches correcting the background of the plurality of 2D PP images of the object to generate a plurality of refined 2D PP images of the object (i.e., “The effect of this procedure 21 is to remove the background pixels from further consideration in order to produce a thresholded image”, Paragraph [0039]; and “The procedure 114 is repeated for all images in the data set”, Paragraph [0044]).
Meyer et al. and Rahn et al. are combinable because they are from the field of digital image processing for pseudoprojection image analysis.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Meyer et al. by incorporating the correcting of the background of the plurality of 2D PP images of the object to generate the plurality of refined 2D PP images of the object.
The suggestion/motivation for doing so would have been to remove background pixels from further consideration.
Therefore, it would have been obvious to combine Rahn et al. with Meyer et al. to obtain the invention as specified in claims 1 and 11.

As to claims 2 and 12, Meyer et al. teaches wherein each 2D PP image of the object corresponds to a rotation angle of the object at an angular sampling rate (i.e., Paragraphs [0062]-[0064]).

As to claims 10 and 20, Meyer et al. teaches wherein the aligning step further comprises: determining/computer readable program code that causes said programmable computer processor to determine a center of the object on each of the plurality of M refined 2D PP images of the object (i.e., “For each position the center of mass of the cell Cmx, is measured”, Paragraph [0055]);
determining/computer readable program code that causes said programmable computer processor to determine a size of the object on each of the plurality of M refined 2D PP images of the object (i.e., Paragraphs [0121] and [0124]);
cutting/computer readable program code that causes said programmable computer processor to cut the object projection from each of the plurality of M refined 2D PP images of the object (i.e., “truncation of each section”, Paragraph [0121]);
reconstructing/computer readable program code that causes said programmable computer processor to reconstruct the cut object projection with another cut object projection from a refined forward 2D PP image of the object (i.e., “summed reconstruction”, Paragraph [0121]); and
repeating/computer readable program code that causes said programmable computer processor to repeat the reconstruction step until generating a 3D model of the object (i.e., Paragraph [0123]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Rahn et al. as applied to claims 2 and 12 above, and further in view of Nelson (U.S. Pub. No. 2003/0199758).  The teachings of Meyer et al. and Rahn et al. have been discussed above.
As to claims 3 and 13, Meyer et al. and Rahn et al. do not explicitly disclose wherein the angular sampling rate is about 0.72 to about 1.2 degrees.
Nelson teaches an angular sampling rate that is about 0.72 to about 1.2 degrees (i.e., “rotate through twenty 1 radial degree increments”, Paragraph [0017]).
Meyer et al., Rahn et al. and Nelson are combinable because they are from the field of digital image processing for analyzing biological cells.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Meyer et al. and Rahn et al. by incorporating the angular sampling rate is about 0.72 to about 1.2 degrees.
The suggestion/motivation for doing so would have been to generate images at an optimal sampling rate required for reconstructing the 3D image.
Therefore, it would have been obvious to combine Nelson with Meyer et al. and Rahn et al. to obtain the invention as specified in claims 3 and 13.

Claims 4, 5, 9, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Rahn et al. as applied to claims 1 and 11 above, and further in view of Hodneland et al. (U.S. Pub. No. 2009/0081775).  The teachings of Meyer et al. and Rahn et al. have been discussed above.
As to claims 4 and 14, Meyer et al. and Rahn et al. do not explicitly disclose wherein the correcting step further comprises: generating/computer readable program code that causes said programmable computer processor to generate a plurality of X (X=N) binary 2D PP images of the object; removing/computer readable program code that causes said programmable computer processor to remove the object from the chamber and acquiring a plurality of Y (Y=N) projections of the chamber during the rotation of the chamber, wherein each of the plurality of Y projections of the chamber corresponds to each of the plurality of N 2D PP images of the object at a particular angle; evaluating/computer readable program code that causes said programmable computer processor to evaluate intensity of each of the plurality of Y projections of the chamber to form a plurality of Z (Z=Y) background intensity; removing/computer readable program code that causes said programmable computer processor to remove each corresponding background intensity from each of the plurality of X binary 2D PP images to form a plurality of J (J=X) corrected binary 2D PP images of the object; and refining/computer readable program code that causes said programmable computer processor to refine the plurality of J corrected binary 2D PP images of the object to form the plurality of M (M=J) refined 2D PP images of the object.
Hodneland et al. teaches generating a plurality of X (X=N) binary 2D PP images of the object (i.e., Paragraph [0059]; and “binary cell image”, Paragraph [0060]); removing the object from the chamber and acquiring a plurality of Y (Y=N) projections of the chamber during the rotation of the chamber, wherein each of the plurality of Y projections of the chamber corresponds to each of the plurality of N 2D PP images of the object at a particular angle (i.e., Paragraphs [0059]-[0062] and [0077]-[0078]); evaluating intensity of each of the plurality of Y projections of the chamber to form a plurality of Z (Z=Y) background intensity (i.e., Paragraphs [0069], [0071]-[0072], [0081] and [0102]); removing each corresponding background intensity from each of the plurality of X binary 2D PP images to form a plurality of J (J=X) corrected binary 2D PP images of the object (i.e., Paragraphs [0056]-[0058], [0071] and [0099]); and refining the plurality of J corrected binary 2D PP images of the object to form the plurality of M (M=J) refined 2D PP images of the object (i.e., Paragraphs [0091], [0148] and [0153]).
Meyer et al., Rahn et al. and Hodneland et al. are combinable because they are from the field of digital image processing for analyzing biological cells.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Meyer et al. and Rahn et al. by incorporating the generating of a plurality of X (X=N) binary 2D PP images of the object, removing the object from the chamber and acquiring a plurality of Y (Y=N) projections of the chamber during the rotation of the chamber, wherein each of the plurality of Y projections of the chamber corresponds to each of the plurality of N 2D PP images of the object at a particular angle, evaluating intensity of each of the plurality of Y projections of the chamber to form a plurality of Z (Z=Y) background intensity, removing each corresponding background intensity from each of the plurality of X binary 2D PP images to form a plurality of J (J=X) corrected binary 2D PP images of the object, and refining the plurality of J corrected binary 2D PP images of the object to form the plurality of M (M=J) refined 2D PP images of the object.
The suggestion/motivation for doing so would have been to improve the accuracy of the final 3D image which would positively influence in the diagnosis or treatment of a patient.
Therefore, it would have been obvious to combine Hodneland et al. with Meyer et al. and Rahn et al. to obtain the invention as specified in claims 4 and 14.

As to claims 5 and 15, Hodneland et al. teaches wherein the refining step comprises employing/computer readable program code that causes said programmable computer processor to employ a total variation noise reduction (TV) method (i.e., Paragraphs [0062], [0114]-[0115] and [0153]).

As to claims 9 and 19, Meyer et al. and Rahn et al. do not explicitly disclose wherein the object is selected from the group consisting of an individual live cell, individual fixed cell, live multicellular clusters, fixed multicellular clusters, live tissue, or fixed tissue and any combinations thereof.
Hodneland et al. teaches the object is selected from the group consisting of an individual live cell, individual fixed cell, live multicellular clusters, fixed multicellular clusters, live tissue, or fixed tissue and any combinations thereof (i.e., Paragraphs [0013] and [0065]).
Therefore, in view of Hodneland et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Meyer et al. and Rahn et al. by incorporating the object is selected from the group consisting of an individual live cell, individual fixed cell, live multicellular clusters, fixed multicellular clusters, live tissue, or fixed tissue and any combinations thereof, in order to quickly test and screen for a great variety of chemical compounds and their influence.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Rahn et al. and Hodneland et al. as applied to claims 4 and 14 above, and further in view of Bolke et al. (“Data-adaptive image-denoising for detecting and quantifying nanoparticle entry in mucosal tissues through intravital 2-photon microscopy”, Beilstein Journal of Nanotechnology, 2014, 5, pp. 2016-2025).  The teachings of Meyer et al., Rahn et al. and Hodneland et al. have been discussed above.
As to claims 6, 7, 16 and 17, Meyer et al., Rahn et al. and Hodneland et al. do not explicitly disclose wherein the refining step comprises employing a filtering method that is a SAFIR filter/a block machine filtering (BM3D) filter.
Bolke et al. teaches employing a filtering method that is a SAFIR filter (i.e., “SAFIR-nD”, Existing methods tested for denoising, p. 2017)/a block machine filtering (BM3D) filter (i.e., “BM3D algorithm”, Existing methods tested for denoising, p. 2017, and Principles of the BM3D denoising method, p. 2018).
Meyer et al., Rahn et al., Hodneland et al. and Bolke et al. are combinable because they are from the field of digital image processing for microscopic applications.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Meyer et al., Rahn et al. and Hodneland et al. by incorporating the employing of a filtering method that is a SAFIR filter/a block machine filtering (BM3D) filter.
The suggestion/motivation for doing so would have been to improve the quality of the reconstructed 3D image.
Therefore, it would have been obvious to combine Bolke et al. with Meyer et al., Rahn et al. and Hodneland et al. to obtain the invention as specified in claim 6, 7, 16 and 17.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Rahn et al. and Hodneland et al. as applied to claims 4 and 14 above, and further in view of Li et al. (U.S. Pub. No. 2010/0158373).  The teachings of Meyer et al., Rahn et al. and Hodneland et al. have been discussed above.
As to claims 8 and 18, Meyer et al., Rahn et al. and Hodneland et al. do not explicitly disclose wherein the generating a plurality of X binary 2D PP images of the object step further comprises applying/computer readable program code that causes said programmable computer processor to apply the Otsu threshold.
Li et al. teaches applying the Otsu threshold to generate a plurality of binary images (i.e., Paragraphs [0011], [0012] and [0047]-[0052]).
Meyer et al., Rahn et al., Hodneland et al. and Li et al. are combinable because they are from the field of digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Meyer et al., Rahn et al. and Hodneland et al. by incorporating the applying of the Otsu threshold.
The suggestion/motivation for doing so would have been to preprocess the images for improving the quality of the reconstructed 3D image.
Therefore, it would have been obvious to combine Li et al. with Meyer et al., Rahn et al. and Hodneland et al. to obtain the invention as specified in claims 8 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664